 

EXHIBIT 10.1

 

PAYMENT AND GENERAL RELEASE AGREEMENT

 

This PAYMENT AND RELEASE AGREEMENT (the “Release Agreement”), as of April 10,
2003 (the “Effective Date”), is entered into by and between IFX CORPORATION (the
“Company”), a Delaware corporation, and MR. JOEL EIDELSTEIN (the “Employee”)
(collectively, the “Parties” and each a “Party”).

 

W I  T N E S S E T H:

 

WHEREAS, the Parties entered into that certain Employment Agreement dated as of
October 31, 2002 (the “Employment Agreement”; capitalized terms used but not
defined herein shall have the meaning given to them in the Employment
Agreement), whereby the Company retained the services of the Employee to,
amongst other things, serve as its President (the “Services”); and

 

WHEREAS, the Parties agree that the Employment Agreement has been terminated
pursuant to Section 2.5(d) of the Employment Agreement;

 

WHEREAS, in recognition for past Services by the Employee and in satisfaction of
any obligations that Company has under the Employment Agreement, Company desires
to make certain payments, transfer certain assets, as well as cancel any and all
loan agreements entered into by the Company and the Employee and extend the
period during which certain Company stock options held by the Employee may be
exercised, as more fully described below;

 

WHEREAS, Employee desires to accept such payments and transfers, as well as, the
cancellation of any and all loan agreements entered into by the Company and the
Employee and the extension of the period for the exercisability of his stock
options, in return for a general release of any claims which the Employee may
have against Company.

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

Article 1. The Company and the Employee hereby agree that the total payments and
transfers (the “Payments”) to be paid by the Company to the Employee shall be as
follows: (a) the Company shall pay Employee FIFTY FIVE THOUSAND EIGHT HUNDRED
FORTY ONE AND 66/100 (US$55,841.66) less any applicable withholding taxes,
divided into seven (7) equal semi-monthly installment payments paid in
accordance with standard Company payroll practice with the first payment to be
made on April 15, 2003; (b) the Company shall pay the accrued vacation due to
the Employee in the total and exclusive amount of FIVE THOUSAND THREE HUNDRED
SEVEN DOLLARS AND SEVENTY-FIVE CENTS (US$5,307.75) less any applicable
withholding taxes, to be paid in one-lump sum payment on the Effective Date; (c)
the Company hereby transfers to Employee the Company provided Dell Latitude LS
Laptop (serial number DELL LBL P/N 59DMF A00) with applicable accessories
including software bundled with the laptop but excluding software licensed to
the Company; (d) the Company hereby transfers to Employee the Company provided
Motorola Timeport cellular phone with applicable accessories and the Company
shall be responsible for all cell phone bills (under the calling plan currently
in place) for a period of six (6) calendar months commencing as of the Effective
Date provided that substantially all calls are made for business related to the
Company and Employee provides a monthly description of such calls; (e) the
Company shall provide (at its expense) Employee COBRA medical coverage and group
life insurance consistent with your current level of coverage for you and your
dependents for a period of six (6) calendar months commencing as of the
Effective Date, with the Company being responsible for all applicable taxes with
respect thereto (after such six-month period, Employee may elect to continue
COBRA at his own expense pursuant to applicable law); (f) the 300,000 stock
options exercisable at US$3.00 per share of the Company’s common stock which
were granted to Employee under the IFX Corp. Employee Stock Option Plan on
November 1, 1998 are hereby fully vested. Such options must be exercised within
five (5) years from the Effective Date hereof or such options will be forfeited
(all other terms of such option plan shall continue to apply to such options);
(g) the 128,924 stock options exercisable at US$8.75 per share of the Company’s
common stock which were granted to Employee under the IFX Corp. Employee Stock
Option Plan on January 1, 2000 are hereby fully vested. Such options must be
exercised within five (5) years from the Effective Date hereof or such options
will be

 

Page 1 of 11



--------------------------------------------------------------------------------

forfeited (all other terms of such option plan shall continue to apply to such
options); (h) the 171,076 stock options exercisable at US$8.75 per share of the
Company’s common stock which were granted to Employee under the IFX Corp.
Employee Stock Option Plan on June 12, 2000 are hereby fully vested. Such
options must be exercised within five (5) years from the Effective Date hereof
or such options will be forfeited (all other terms of such option plan shall
continue to apply to such options); (i) the 8,500 stock options exercisable at
US$3.50 per share of the Company’s common stock which were granted to Employee
under the IFX Corp. Employee Stock Option Plan on May 1, 2001 are hereby fully
vested. Such options must be exercised within five (5) years from the Effective
Date hereof or such options will be forfeited (all other terms of such option
plan shall continue to apply to such options); (j) the vested right to receive
11,667 shares of Employer’s Series E Preferred Stock on the terms and subject to
the conditions set forth in Section 2.2(g) of the Employment Agreement, less
applicable withholding, and the vested right to receive 24,300 shares of
Employer’s Series E Preferred Stock on the terms and subject to the conditions
set forth in Section 2.5(d)(vi) of the Employment Agreement, less applicable
withholding; (k) the 125,000 stock options exercisable at US$1.20 per share of
the Company’s Series D Preferred Stock that were granted on October 31, 2002,
are hereby fully vested and must be exercised within five (5) years from the
Effective Date hereof or such options will be forfeited; all other terms
applicable to such options as set forth in Exhibit A to the Employment Agreement
shall continue to apply to such options; (l) the continuing right to receive a
Targeted Bonus when and if payable on the terms and subject to the conditions
set forth in Section 2.2(c) and (d) of the Employment Agreement in the event of
a Liquidity Event which occurs within five (5) years from the date hereof
(notwithstanding the 90-day period referred to therein); provided, that such
right and the terms and conditions related thereto are subject to revision
and/or termination by the Company in its sole discretion provided that such
revision and/or termination affects all participants in such bonus pool on an
equal basis; provided, further, that in the case of revision by the Company of
the Targeted Bonus Pool, Employee will participate in the same percentage
(24.75%) in any revised Targeted Bonus pool as if the Targeted Bonus pool set
forth in Section 2.2 (c) and (d) of the Employment Agreement, were still in
effect, so long as UBS Capital (or any of its affiliates) continues to have the
voting power and/or contractual right to designate a majority of the Company’s
Board of Directors; and (m) certain loans in the principal amount of $30,000
(plus interest accrued thereon) owed by Employee to the Company are hereby
cancelled. In connection with the cancellation, the Company shall file an IRS
Form W-2 reflecting the loan cancellation and Employee agrees to remit to the
Company in cash the amount of the applicable withholding tax in connection with
the cancellation as a precondition to such cancellation.

 

Article 2. Employee hereby agrees and acknowledges that the above Payments
represent the only payments of any kind that he is entitled to receive from the
Company, or any other Company affiliate (other than Tutopia.com, Inc.),
including without limitation UBS Capital LLC and UBS Capital Americas III, L.P.,
subsidiary, officer, director, employee, agent, successor, assign, attorney or
related company or person (hereinafter collectively referred to as the “IFX
Parties”) in relation to the Services or to any other service provided by the
Employee (or any company or person related to the Employee) to the IFX Parties.
Company and Employee agree that in the event of any conflict between this
Agreement and the Employment Agreement or any other agreement between Employee
and the Company (including but not limited to any stock option), the terms of
this Agreement shall be controlling.

 

Article 3. Consequently, Employee hereby generally releases and forever and
irrevocably discharges all and each of the IFX Parties from any and all claims,
actions, causes of action, grievances, suits, charges, or complaints of any kind
or nature whatsoever, that he ever had or now has, whether fixed or contingent,
liquidated or unliquidated, known or unknown, suspected or unsuspected, and
whether arising in tort, contract, statute, or equity, before any federal,
state, local, or private court, agency, arbitrator, mediator, or other entity,
regardless of the relief or remedy from the beginning of time until the
Effective Date hereof. Without limiting the generality of the foregoing, it
being the intention of the parties to make this Payment and Release Agreement as
broad and as general as the law permits, this Payment and Release Agreement
specifically includes any and all subject matter and claims arising from any
alleged violation by the IFX Parties under Rule 10b-5 of the Securities Act of
1933, as amended (15 U.S.C. § 78j(b)); the Age Discrimination in Employment Act
of 1967, as amended; Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1866, as amended by the Civil Rights Act of 1991 (42 U.S.C.
§ 1981); the Rehabilitation Act of 1973, as amended; the Employee Retirement
Income Security Act of 1974, as amended; the Americans with Disabilities Act;
the Family and Medical Leave Act;

 

Page 2 of 11



--------------------------------------------------------------------------------

the Equal Pay Act; Executive Order 11246; Executive Order 11141; and any other
statutory claim, employment or other contract or implied contract claims
(including, but not limited to, any claims arising under the Employment
Agreement, or any stock option agreement between the Company and Employee), or
common law claim for fraud, wrongful discharge, breach of an implied covenant of
good faith and fair dealing, defamation, or invasion of privacy arising out of
or involving his employment with the Company, the termination of his employment
with the Company, or involving any continuing effects of his employment with the
Company or termination of employment with the Company. Employee further
acknowledges that he is aware that statutes exist that render null and void
releases and discharges of any claims, rights, demands, liabilities, action and
causes of action which are unknown to the releasing or discharging party at the
time of execution of the release and discharge. Employee hereby expressly
waives, surrenders and agrees to forego any protection to which he would
otherwise be entitled by virtue of their existence. Further, Employee hereby
waives any legal, civil, criminal, administrative or any other type of action,
whether contractual, tort, legal or otherwise, that Employee (or any of his
heirs, successors, assigns or affiliates) may have against any of the IFX
Parties.

 

Execution of this Agreement by Employee operates as a complete bar and defense
against any and all of Employee’s claims against the IFX Parties, including but
not limited to the Company. If Employee should hereafter assert any of
Employee’s Claims in any action or proceeding against the IFX Parties, in any
forum, the Agreement may be raised as and shall constitute a complete bar to any
such action or proceeding and the IFX Parties shall be entitled to recover from
Employee all costs incurred, including attorneys’ fees, in defending against any
such action or proceeding.

 

To the fullest extent permitted by law, Employee agrees not to lodge any formal
or informal complaint in court, with any federal, state or local agency or any
other forum, including without limitation arbitration in any jurisdiction,
arising out of or related to Employee’s claims or Employee’s employment by or
performance of services to or on behalf of the Company or any of the other IFX
Parties or the termination of that employment or other services, or for any
other reason. Employee hereby represents and warrants that he has brought no
charge, complaint, action, claim or proceeding against any the Company or any of
the other IFX Parties in any jurisdiction or forum. Employee further represents,
warrants and agrees that he has not in the past and will not in the future
assign any of Employee’s Claims to any person, corporation or other entity.

 

Article 4. Employee acknowledges and agrees that notwithstanding the termination
of the employment relationship, the provisions of the Employment Agreement set
forth in Attachment A hereto remain in full force and effect; provided that the
non-competition covenant provided for in Section 3.3 shall apply through July
31, 2003.

 

Article 5. The Employee agrees that neither the Employee, nor anyone acting by,
through, or in concert with the Employee, shall (i) disparage, harass or defame
the Company, its affiliates, predecessors or successors or any of its past and
present officers, directors, stockholders, board members, partners, bankers,
analysts, members, agents and employees or the Company’s business practices,
operations or personnel policies and practices to any of the Company’s
customers, clients, competitors, suppliers, investors, directors, consultants,
employees, former employees or the press or other media in any country, or (ii)
engage in any contact with the media with respect to the Company or its
affiliates, employees, stockholders, partners or directors without the prior
written consent of the Company. Requests for consent shall be directed to the
Company’s General Counsel. The Company agrees that neither it, nor anyone acting
by, through, or in concert with it, shall disparage or otherwise communicate
negative statements or opinions about the Employee. “Disparagement” means all
statements, written or oral, public or private that can be accurately
demonstrated in fact to be attributable to Employee or the Company (as
applicable).

 

Each Party agrees and acknowledges that the covenants and promises of this
Article constitute a material and significant part of the consideration received
by the other Party in exchange for its obligations under this Agreement and that
any breach hereunder will constitute a material breach of this Agreement.

 

Article 6. This Release Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, USA.

 

Page 3 of 11



--------------------------------------------------------------------------------

 

Article 7. This Release Agreement may be executed in one or more counterparts,
and by the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

Article 8. In signing this Agreement, Employee acknowledges that: (a) He has
read and understands this Agreement and has been given the opportunity to
consult with an attorney before signing this agreement; (b) He has signed this
Agreement voluntarily, and understands that this Agreement contains a full and
final release of all of his claims; and (c) This Agreement is not made in
connection with an exit incentive or other employee termination program offered
to a group or class of employees.

 

IN WITNESS WHEREOF, each of the Parties have executed this Release Agreement or
caused to be executed by its duly authorized officer or legal representative, as
of the date written above.

 

COMPANY:

     

EMPLOYEE:

IFX CORPORATION

       

By:

 

/s/    MICHAEL SHALOM        

--------------------------------------------------------------------------------

     

By:

 

/s/    JOEL EIDELSTEIN        

--------------------------------------------------------------------------------

   

Michael Shalom

         

Joel Eidelstein

   

CEO

           

April 10, 2003

     

April 10 , 2003

 

Page 4 of 11



--------------------------------------------------------------------------------

 

ATTACHMENT A

 

ARTICLE III

 

COVENANTS AND AGREEMENTS

 

3.1 Records and Confidential Data.

 

(a) Employee acknowledges that, in connection with the performance of his duties
hereunder, Employer and its Affiliates will make available to Employee, and/or
Employee will have access to, certain Confidential Information (as defined
below) of Employer and its Affiliates. Employee acknowledges and agrees that any
and all Confidential Information learned or obtained by Employee during the
course of his employment by Employer or otherwise, whether developed by Employee
alone or in conjunction with others or otherwise, shall be and is the property
of Employer and its Affiliates. Employee shall keep all Confidential Information
confidential and shall not use any Confidential Information in any manner other
than in connection with Employee’s discharge of his duties hereunder.

 

(b) Following the first to occur of the termination of Employee’s employment
hereunder, or as soon as reasonably possible after Employer’s written request,
Employee shall return to Employer all written Confidential Information which has
been provided to Employee and Employee shall destroy all copies of any analyses,
compilations, studies or other documents prepared by Employee or for Employee’s
use containing or reflecting any Confidential Information. Within five business
days after receipt of such request by Employee, Employee shall, upon written
request of Employer, deliver to Employer a notarized document certifying that
such written Confidential Information has been returned or destroyed in
accordance with this Section 3.1(b).

 

(c) For purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of Employer and/or its Affiliates,
including, without limitation, confidential and proprietary information that is
derived from or regarding reports, investigations, experiments, research, trade
secrets, work in progress, web site drawing, designs, plans, proposals, requests
for proposals, bids, codes, marketing and sales programs, acquisition targets or
strategies, information regarding subscribers or web site viewers, client lists,
client mailing lists, supplier lists, financial projections, cost summaries,
payor information, pricing formulae, marketing studies relating to prospective
business opportunities and all other confidential and proprietary materials or
information prepared for or by Employer and/or any of its Affiliates. For
purposes of this Agreement, Confidential Information shall not include and
Employee’s obligations under this Section 3.1 shall not extend to (i)
information which is generally available to the public, (ii) information
obtained by Employee from Persons not under

 

Page 5 of 11



--------------------------------------------------------------------------------

 

agreement to maintain the confidentiality of the same, and (iii) information
which is required to be disclosed by law or legal process (after giving Employer
prior written notice thereof and an opportunity to contest such disclosure).

 

3.2 Inventions and Other Matters.

 

(a) Employee agrees that all, inventions, discoveries or improvements made
during the period of Employee’s employment with Employer, including, without
limitation, computer software (including source code, operating systems and
specifications, data, data bases, files documentation and other materials
related thereto), HTML or other scripts, web site designs, art work, visual
images, programming code and programs, processes, uses, apparatuses, specialized
information relating in any way to or that is useful in the business or products
of Employer or Employer’s actual or demonstrably anticipated research or
development, designs or compositions of any kind that Employee, individually or
with others, may originate or develop while employed by Employer (collectively,
“Inventions”), belong to and shall be the sole property of Employer and
constitute ————— and shall constitute works specially ordered or commissioned as
“works made for hire” under the United States Copyright Act and other applicable
law. Without limiting the foregoing, Employee hereby assigns and transfers to
Employer all rights of whatever nature that Employee may have, including,
without limitation, any patent, trade secret, trademark or service mark rights
(and any goodwill appurtenant thereto), any rights of publicity and any right,
title and interest in any copyright and any right that may affix under any
copyright law now or hereinafter in force and effect in the United States of
America or in any other country or countries, in and to any Invention. Employee
acknowledges and agrees that Employer shall have the royalty-free right to use
in its businesses, and to make and sell products, processes, programs, systems
designs, methods, formulas, apparatus, techniques, and services derived from any
Inventions (whether or not patentable or copyrightable), as well as all
improvements thereof or know-how related thereto. The provisions of this Section
3.2 shall survive termination of this Agreement for any reason.

 

(b) For purposes of this Agreement, an Invention shall be deemed to have been
“made during the period of Employee’s employment” if, during such period, the
Invention was conceived, in part or in whole, or first actually reduced to
practice. Employee agrees that any patent, copyright or trade mark application
(i) covering intellectual property that relates to services performed by
Employee hereunder or that is applicable to those products or services of
Employer that were within the scope of Employee’s responsibilities hereunder,
and (ii) that is filed by or for the benefit of Employee or any of his
Affiliates within one (1) year after termination of Employee’s employment shall
be presumed to relate to an Invention made during the term of his employment and
Employee shall have the burden of proof to prove otherwise.

 

(c) This Section 3.2 shall not apply to an Invention for which no equipment,
supplies, facilities or Confidential Information (as defined below) of Employer
was used and that was developed entirely on Employee’s own time, unless (i) the
invention relates or is applicable to the services performed by Employee
hereunder or that is applicable to those services or products of Employer that
were within the scope of Employee’s

 

 

Page 6 of 11



--------------------------------------------------------------------------------

 

responsibilities hereunder, or (ii) results from any work relating to the
Business that was performed, caused to be performed, or supervised by Employee
for or on behalf of Employer.

 

(d) Employee agrees, without further consideration, to (i) promptly disclose
each such Invention to Employer, to Employee’s immediate supervisor and to such
other individuals as Employer may direct, (ii) execute and to join others in
executing such applications, assignments and other documents as may be necessary
or convenient to vest in Employer, or its designee, full title to each such
Invention and as may be necessary or convenient to obtain United States and
foreign patents and copyrights thereon, to the extent Employer may so choose in
its sole discretion, (iii) testify in any legal proceeding relative to such
Invention whenever requested to do so by Employer, and (iv) furnish all facts
relating to such Inventions or the history thereof.

 

(e) Employee agrees that he will not at any time, except as authorized or
directed by Employer, publish or disclose any information or knowledge
concerning any Inventions.

 

3.3 Non-Competition.

 

(a) Employer and Employee recognize that Employee has been retained to occupy a
position of trust that constitutes part of the professional, management and
executive staff of Employer. Employee, for and in consideration of the payments,
rights and benefits provided herein, agrees that so long as he is employed by
Employer and, if Employer terminates Employee’s employment for Cause, in the
event of an Involuntary Termination or if Employee terminates his employment
with Employer for any reason other than pursuant to an Involuntary Termination,
then during the period of time that Employee is receiving cash severance
payments under Section 2.5(d)(ii) or 2.5(e), Employee shall not (i) work or act
as an officer or director of or compensated consultant to, (ii) assist, (iii)
own, directly or through any Affiliate or joint venture, a 10% or greater
interest in, or (iv) make a financial investment (other than a passive, economic
investment), whether in the form of equity or debt, in any business that is
directly competitive with the Business in the United States, Latin America or in
any other market in which Employer is conducting the Business at the time
Employee’s employment with Employer is terminated.

 

(b) Notwithstanding the foregoing, nothing herein shall prohibit Employee from
holding ten percent (10%) or less of any class of voting securities of any
entity whose equity securities are listed on a national securities exchange or
regularly traded in the over-the-counter market and for which quotations are
readily available on the National Association of Securities Dealers Automated
Quotation system.

 

(c) If Employer terminates Employee’s employment for Cause or if Employee
terminates his employment with Employer for any reason other than pursuant to an
Involuntary Termination, then for a period of one (1) year thereafter, Employee
shall promptly notify Employer of each employment or agency relationship entered
into by Employee, and each corporation, proprietorship or other entity formed or
used by

 

 

Page 7 of 11



--------------------------------------------------------------------------------

 

Employee, the business of which is directly competitive with the Business. The
provisions of this Section 3.3 shall survive termination of this Agreement for
any reason.

 

3.4 Non-Solicitation and Non-Interference.

 

(a) Employee acknowledges that Employer has invested substantial time and effort
in assembling its present staff of personnel. Employee agrees that so long as he
is employed by Employer and then for a period of one (1) year thereafter,
Employee shall not, directly or indirectly, employ, solicit for employment, or
advise or recommend to any other Person that such other Person employ or solicit
for employment, any of Employer’s employees or recommend to any employee of
Employer that he/she cease to be employed by Employer; provided that the
restrictions set forth in the immediately preceding sentence shall not apply to
any solicitation directed at the public in general e.g., advertisements in
publications of general circulation, etc. or to inquiries for employment that
were unsolicited, directly or indirectly, by Employee.

 

(b) Employee acknowledges that all customers of Employer, which Employee has
serviced or hereafter services during Employee’s employment by Employer and all
prospective customers from whom Employee has solicited or may solicit business
while in the employ of Employer, shall be solely the customers of Employer.
Employee agrees that so long as he is employed by Employer and for a period of
one (1) year thereafter, Employee shall not either directly or indirectly
solicit business, as to products or services competitive with the Business, from
any of Employer’s customers with whom Employee had contact during his employment
with Employer.

 

(c) Employee agrees that so long as he is employed by Employer and for a period
of one (1) year thereafter, Employee shall not, directly or indirectly, (i)
intentionally disrupt or attempt to disrupt or terminate any relationship
between Employer and any of its Business suppliers, clients or employees, or
(ii) disparage, malign or discredit the name or reputation of Employer to any
customers, clients or suppliers of the Business. Employee agrees that for so
long as he is employed by Employer and for a period of one (1) year thereafter,
he will not influence or attempt to influence any of the customers or clients of
Employer to cease doing business with Employer.

 

3.5 Restrictions Reasonable. Employee agrees that the restrictions contained in
Sections 3.3 and 3.4 are reasonable as to time and geographic scope because of
the nature of the Business and Employee agrees, in particular, that the
geographic scope of this restriction is reasonable because companies in the same
industry as the Business compete on an international basis. Employee
acknowledges that Employer is in direct competition with all other companies
that provide services and products similar to the Business products and services
throughout the United States and Latin America and, because of the nature of the
Business, Employee expressly agrees that the covenants contained in Sections 3.3
and 3.4 cannot reasonably be limited to any smaller geographic area. The
provisions of Sections 3.3 and 3.4 shall survive termination of this Agreement
for any reason.

 

Page 8 of 11



--------------------------------------------------------------------------------

 

3.6 Prior Obligations. Employee represents and warrants that (a) Employee has no
obligation of confidence or other commitments to any previous employer or any
others that conflict with this Agreement or restrict Employee’s field of
activities, and (b) no other agreement to which Employee is subject will
conflict with, prevent, be breached by, interfere with or in any manner affect
the terms and conditions of this Agreement.

 

3.7 Injunctive Relief. Employee acknowledge that damages would be an inadequate
remedy for Employee’s breach of any of the provisions of Sections 3.1, 3.2, 3.3
and/or 3.4 of this Agreement, and that breach of any of such provisions will
result in immeasurable and irreparable harm to Employer. Therefore, in addition
to any other remedy to which Employer may be entitled by reason of Employee’s
breach or threatened breach of any such provision, Employer shall be entitled to
seek and obtain a temporary restraining order, a preliminary and/or permanent
injunction, or any other form of equitable relief from any court of competent
jurisdiction restraining Employee from committing or continuing any breach of
such Section, without the necessity of posting a bond. It is further agreed that
the existence of any claim or cause of action on the part of Employee against
Employer, whether arising from this Agreement or otherwise, shall in no way
constitute a defense to the enforcement of the provisions of Sections 3.1, 3.2,
3.3 and/or 3.4 of this Agreement.

 

3.8 Subordination.

 

(a) If a Bankruptcy Event (as defined below) shall occur, then Employee agrees
that all payments due to or claims (the “Subordinated Claims”) of Employee
arising from or in connection with the termination of Employee’s employment with
Employer for any reason, including without limitation the right to receive
payments under Section 2.5(d)(ii), Section 2.5(d)(iii) or Section 2.5(e),
whether accrued or arising in the future, shall be subordinated in payment and
priority to all payments due or to become due under the Convertible Notes (as
defined below) to the Holders (as defined below). For purposes of this
Agreement, a “Bankruptcy Event” shall mean any dissolution, winding up,
liquidation, readjustment, reorganization, or other similar proceeding relating
to Employer or its assets, whether voluntary or involuntary, partial or
complete, and whether in bankruptcy, insolvency or receivership, or upon an
assignment for the benefit of creditors, or any other marshalling of the assets
and liabilities of Employer.

 

(b) “Convertible Notes” shall mean those certain Convertible Promissory Notes
issued on the date hereof to UBS (or, with respect to ROF/IFX, LLC, a
convertible promissory note issued as Qualified Financing Securities with
respect to that Convertible Promissory Note issued to ROF/IFX, LLC on September
9, 2002), including any amendments, extensions, modifications or consolidations
of such Convertible Promissory Notes and including convertible notes evidencing
up to an additional $3.1 million in principal amount of convertible indebtedness
which may be issued with the consent of UBS on substantially the same terms as
such Convertible Promissory Notes on or before September 1, 2003 (holders of
Convertible Notes to be referred to herein as the “Holders”). The Holders shall
not be prejudiced in their rights under this Section 3.8 by any act or failure
to act of the Holders or delay in the exercise of any right or remedy, and no
such failure to act or delay shall preclude any further exercise of such rights
by

 

Page 9 of 11



--------------------------------------------------------------------------------

Holders, nor shall any modification of this Section 3.8 by Employer and Employee
be binding upon the Holders except as expressly set forth in a writing signed
and delivered on behalf of those Holders holding a majority of the outstanding
principal amount of the Convertible Notes. This Section 3.8 shall inure to the
benefit of the Holders and their respective successors and assigns who shall be
third party beneficiaries hereof.

 

(c) Without limiting the foregoing or any other provision hereof, if a
Bankruptcy Event shall occur then: (a) Employer may not make and Employee may
not receive, directly or indirectly, make any payment, whether in cash,
property, securities or otherwise, in respect of any Subordinated Claims unless
and until all amounts owing to the Holders under or pursuant to the Convertible
Notes have been indefeasibly paid in full in immediately available funds and (b)
upon any subsequent distribution of assets of Employer: (i) the Holders shall
first be entitled to receive indefeasible payment in full in immediately
available funds of all amounts owing to the Holders under or pursuant to the
Convertible Notes (including, without limitation, interest accruing after the
occurrence of any Bankruptcy Event, whether or not such interest is an allowed
claim against Employer) before Employee is entitled to receive any payment,
whether in cash, property or securities, in respect of any amount owing under or
pursuant to the Subordinated Claims, and (ii) any payment or distributions of
assets of Employer of any kind or character, whether in cash, property or
securities, to which Employee would be entitled in respect of the Subordinated
Claims except for the provisions hereof, shall be paid by the liquidating
trustee or agent or other person or entity making such payment or distribution,
whether a trustee in bankruptcy, a receiver or liquidating trustee or other
trustee or agent, directly to the Holders (in such manner as a majority in
principal amount shall so direct) for application to amounts owing to the
Holders under or pursuant to the Convertible Notes until indefeasibly paid in
full in immediately available funds. In the event that notwithstanding the
foregoing Employer shall make any payment to Employee in respect of Subordinated
Claims or Employee shall receive any payment in respect of Subordinated Claims
at a time when such payment is not permitted pursuant to the foregoing, such
payment shall be held by Employee in trust for the benefit of, and shall be paid
forthwith over and delivered to, the Holders (in such manner as a majority in
principal amount shall so direct) for application to amounts owing to the
Holders under or pursuant to the Convertible Notes until indefeasibly paid in
full in immediately available funds. In any bankruptcy, insolvency or similar
proceeding with respect to Employer after the occurrence of a Bankruptcy Event,
Employee irrevocably authorizes the Holders (acting with the consent of Holders
holding a majority in principal amount of the Convertible Notes): (i) to prove
and enforce any claims of Employee in respect of obligations owed by Employer to
Employee which are Subordinated Claims either in the name of the Holders or in
the name of Employee as the attorney-in-fact of Employee; (ii) to vote claims
comprising obligations owed by Employer to Employee which are Subordinated
Claims and to accept or reject on behalf of Employee any plan proposed in
connection with such proceeding; (iii) to accept and execute receipts for any
payment or distribution made with respect to any and all obligations owed by
Employer to Employee which are Subordinated Claims; (iv) to take action and to
execute any instruments necessary to effectuate the foregoing either in the name
of the Holders or in the name of Employee as its attorney-in-fact.
Notwithstanding the rights and remedies available to Employee under this
Agreement, at law, in equity or otherwise, Employee agrees that

 

Page 10 of 11



--------------------------------------------------------------------------------

following the occurrence of a Bankruptcy Event Employee will not, and will not
be entitled to, exercise any Remedy (as defined below) against Employer in
respect of Subordinated Claims. “Remedy” shall mean and include the taking of
any action by Employee to enforce the obligations of Employer in respect of the
Subordinated Claims or to collect payment of any amount owing in respect of the
Subordinated Claims, including, without limitation, the commencement of any
judicial, arbitral or other action or proceeding (including, without limitation,
any bankruptcy, insolvency or similar proceeding) against Employer or the
joining in any such action or proceeding.

 

3.9 Directors and Officers Insurance. Employer agrees to use reasonable
commercial efforts to modify its existing directors and officers insurance
policies (the “Policies”) to provide that reimbursement of expenses or other
payments to be made by the insurer under the applicable Policy to or for the
benefit of directors or officers is paid directly to the applicable officer or
director and not to Employer and shall further provide that Employer shall not
be a named insured under such Policies. In addition, the Employer agrees to use
commercially reasonable efforts to maintain officers and directors insurance
policies on terms substantially similar to those of the Policies during the
period during which the Employee is a director or officer of the Employer and
for a period of no less than two (2) years thereafter. Notwithstanding the
foregoing, the obligations set forth in this Section 3.9 shall be subject to the
condition that compliance therewith does not substantially increase the
aggregate cost of directors and officers insurance above the current aggregate
cost of the Policies or reduce the scope of coverage below the current scope
covered under the Policies. In the event that the Employer is no longer a public
company, then, notwithstanding the foregoing, the Employer shall be entitled to
terminate and/or reduce the scope of director and officer insurance coverage to
that which is customary for similarly situated private companies that previously
were public companies.

 

 

Page 11 of 11